DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 20 and 21 are rejected under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Considering Claims 20 and 21: Claims 20 and 21 recite the limitation “a second heavy fraction.”  The original disclosure does not expressly identify a second heavy fraction.  Applicant has not identified where there is written description support for this limitation in the original disclosure.  Accordingly, the examiner finds that there is not written description support for the “second heavy fraction” limitation of claims 20 and 21.

Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6 and 18-20 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claim 6: Dependent claim 6 recites the step of “collecting a product” by “separating the turpentine product from water in a liquid-liquid phase separator.”  Claim 6 depends from claim 1.  Claim 1 recites a “distillate containing turpentine and water” and the step of “separating the turpentine from the distillate to obtain a turpentine product.”  Claim 6 is indefinite because it is not clear whether: (1) the separating step of claim 6 is the same separating step as the “separating the turpentine” step of claim 1, with the additional requirement that the separation be done in a liquid-liquid phase separator; or (2) the separating step of claim 6 is different from the “separating the turpentine” step of claim 1.  The claim is particularly confusing because claim 6 suggests that the turpentine is in the “light stream” while parent claim 1 suggests that the turpentine is in the “distillate.”  Thus, is it unclear whether these are separate components that both contain some turpentine or whether the one component is contained within the other.
Considering Claims 18-20: Dependent claim 18 is indefinite for substantially the same reasons as claim 6, which is addressed above.  Claims 19 and 20 are rejected because they depend from claim 18.

Allowable Subject Matter
Claims 1-5, 7-12, 15-17, 22-28 allowed for the reasons given on page 5 of the Office Action dated March 9, 2022.  The examiner notes that applicant has amended claim 12 to overcome the objection.  Applicant has also amended claims 8, 26, and 28 to overcome the indefinitness rejections.
Response to Arguments
Applicant’s arguments in the remarks dated June 8, 2022, have been fully considered, and the examiner responds as follows.
A) At page 10 of the remarks, applicant argues that the written description rejection of claims 20 and 21 should be withdrawn because there is support in the original disclosure for a “second heavy fraction.”  In the arguments, applicant points to several sections of the original disclosure as supporting the “second heavy fraction” limitation.  Applicant’s arguments have been fully considered but are not found to be persuasive for the following reasons.
Applicant first points to original claim 8.  Original claim 8 required all of the limitations of original claim 1.  Original claim 1 recited to “a heavy fraction (108).”  Claim 8 recites “removal of a heavy fraction from the feedstock to obtain a stream comprising rosin acids and fatty acids and the heavy fraction comprising tall oil pitch.”  (emphasis added).  It appears to the examiner that there is only a single “heavy stream” here.  The language of original claim 8 is not completely clear, but the claim does not appear to refer to identify a first heavy streaming containing rosin acids and fatty acids and a second heavy stream containing tall oil pitch.  Instead, it appears to require the removal of a heavy fraction (only one) containing tall oil pitch to obtain a stream comprising rosin acids and fatty acids.  
Next, applicant points to ¶¶ 6 and 7 of the US PGPUB of the present application.  These paragraphs correspond to page 2, lines 14-32, of the original disclosure.  These paragraphs describe prior art methods of purifying tall oil rather than applicant’s invention.  Neither paragraph uses the term “heavy fraction” and it is not evident which of the various fractions described at these paragraphs might be considered to be heavy fractions.
Next, applicant points to ¶ 49 of the US PGPUB of the present application.  This paragraph corresponds to page 9, lines 32-33, of the original disclosure.  This paragraph describes a “second heavier organic acid” (not fraction) that is obtained from “distilling the depitched fraction(s)” (page 9, line 26-27).  It is not at all evident at why the “second heavier organic acid” of the original disclosure should be considered to be the same as the “second heavy fraction” of claims 20 and 21.  Claim 20 says that the “second heavy fraction” contains tall oil pitch rather than a “heavier organic acid.”  Claim 21 says that the second heavy fraction is recovered together with a “crude fatty acid fraction” and a “fraction containing rosin.”  This is different from the disclosure at page 9, line 32-33, which describes the “second heavier organic acid” being recovered with a neutral components fraction and rosin in gaseous form.  The examiner finds that nothing in this paragraph of the specification shows that applicant was in possession of the “second heavy fraction” of claims 20 and 21 at the effective filing date of the claimed invention.
B) At 11 of the remarks, applicant argues that the indefinitness rejection of claims 6 and 18-20 should be withdrawn.  Applicant argues that the claims should be interpreted as encompassing embodiments where turpentine is in the “light stream” and embodiments where the turpentine is in the “distillate.”  Applicant, thus, is contending that these claims are broad and not indefinite.
This argument has been fully considered but is not found to be persuasive.  The claims are indefinite because it is unclear how the step recited by claim 6 (and the similar language of claim 18) fits into the process of claim 1.  Claim 6 requires that “a product collected from the light stream is turpentine” and that collecting this turpentine comprises “separating the turpentine product from water.”  Claim 1, from which claim 6 depends, requires that the “turpentine product” be separated from the “distillate.”  There is no description in claim 1 of any “collecting” of any components from the “light stream.” It is not clear how this collection of turpentine (required by claim 6) by performing a separation step on the “turpentine product” fits into either the “separating a light stream” step of claim 1 or the “separating the turpentine from the distillate” step of claim 1.  Thus, even if claim 6 is broad enough to encompass embodiments where turpentine is in the “light stream” and embodiments where the turpentine is in the “distillate,” the claim is still unclear because it is not evident how the step required by claim 6 fits into the steps required by claim 1.
C) Applicant arguments regarding the indefinitness rejections of claims 8, 26, and 28 are persuasive, and the examiner has withdrawn these rejections in view of the claim amendment and applicant’s arguments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767